DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.  
Examiner respectfully disagrees with Applicants’ assertion-Applicant could not find any disclosure in Gonzalez describing or implying that the device (100) would form part of a removable component of the streetlight luminaire (110) or any other object, whether configured for permanent fixation in an outdoor environment or otherwise-  Section 0036 of Gonzalez teaches the device can be twisted and locked thus rendering a scenario wherein said device is twisted in an opposite direction in order to unlock it thus making it a removable component of the street light luminaire.   
	Examiner respectfully disagrees with Applicants’ assertion- Based on that exclusive disclosure and the above-analyzed 7-word luminaire integration reference, the Examiner erroneously speculates and concludes that Gonzalez somehow inherently describes constructing a modified component to replace an original component of an object, such as a streetlight luminaire, where the modified component includes the small cell networking device and is installed in place of the original component, as expressly recited in claim 5- for the same reasons detailed in the Office Action dated April 7, 2022.  The device (100) of Gonzalez (Section 0036) can be integrated within or built into the luminaire structure itself thus rendering a scenario wherein the original structure or parts of the original structure of said luminaire would need to removed and modified to accommodate said integration or build in, said modified structure or parts of the structure would then replace the original structure or parts of the original structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonzalez et al. (US 2018/0027359)
Regarding Claim 1, Gonzalez teaches a system comprising: an object configured for permanent fixation in an outdoor environment, the object including a removable component (Section 0036, the street light luminaire is the object, Figures 1, 2, Section 0036, the device can be twisted and locked thus rendering a scenario wherein said device is twisted in an opposite direction in order to unlock it thus making it removable); a small cell networking device integrated into the removable component; and a wireless transceiver module within the small cell networking device that is operable to provide wireless communication capability to a cellular wireless network (Section 0004, transceivers, Section 0036, provides small cell network and service).
Regarding Claim 5, Gonzalez teaches a method of concealing a small cell networking device in an object configured for permanent fixation in an outdoor environment the method comprising: removing an original component of the object (Section 0036, the device (100) can be integrated within or built into the luminaire structure itself thus rendering a scenario wherein the original structure or parts of the original structure of said luminaire would need to removed thus enabling said integration or build in to take place); constructing a modified component to replace the original component of the object (Section 0036, the device (100) can be integrated within or built into the luminaire structure itself thus rendering a scenario wherein the original structure or parts of the original structure of said luminaire would need to removed and modified to accommodate said integration or build in, said modified structure or parts of the structure would then replace the original structure or parts of the original structure), the constructing including mounting the small cell networking inside the modified component in a location such that the small cell networking device is not physically visible to a user (Section 0036, the device (100) can be integrated within or built into the luminaire structure itself thus concealing it), the small cell networking device including at least one wireless transceiver module operable to provide wireless communication capability to a cellular wireless network (Section 0004, transceivers, Section 0036, provides small cell network and service, typical wireless services are owned and/or controlled by some kind of mobile network operator); and installing the modified component in place of the original component in the object (Section 0036, the device (100) can be integrated within or built into the luminaire structure itself thus rendering a scenario wherein the original structure or parts of the original structure of said luminaire would need to removed and modified to accommodate said integration or build in, said modified structure or parts of the structure would then replace the original structure or parts of the original structure).
 Regarding Claim 2, Gonzalez teaches all of the claimed limitations recited in Claim 1.  Gonzalez further teaches wherein the object is one of: a streetlight, a light pole, an LED board, a bracket, a street sign, a highway sign, a bus stop shelter, an ATM, a phone booth, a building, an HVAC unit, a mailbox, a billboard, a light, a parking sign, a stop light, a speed limit sign, a solar cell, a crosswalk sign, a tunnel, a utility box, a water tower, a crane, a radio antenna tower, a store, an awning, a roof, and a parking pay station (Section 0036, street light luminaire). 
Regarding Claim 4, Gonzalez teaches all of the claimed limitations recited in Claim 1.  Gonzalez further wherein the small cell networking device further includes a plurality of electronic components, the plurality of electronic components including one or more of: an antenna, an identity module, a GPS module, a security module, a memory, a cellular parameter module, a cellular-based gateway, an input module, an output module, a wired transceiver module, and a light sensor module (Figure 3, antennas).
Regarding Claim 6, Gonzalez teaches all of the claimed limitations recited in Claim 5.  Gonzalez further teaches wherein the object is one of: a streetlight, a light pole, an LED board, a bracket, a street sign, a highway sign, a bus stop shelter, an ATM, a phone booth, a building, an HVAC unit, a mailbox, a billboard, a light, a parking sign, a stop light, a speed limit sign, a solar cell, a crosswalk sign, a tunnel, a utility box, a water tower, a crane, a radio antenna tower, a store, an awning, a roof, and a parking pay station (Section 0036, street light luminaire). 
Regarding Claim 7, Gonzalez teaches all of the claimed limitations recited in Claim 5.  Gonzalez further teaches wherein constructing the modified component includes incorporating into the modified component at least one or more of: an antenna, an identity module, a GPS module, a security module, a memory, a cellular parameter module, a cellular-based gateway, an input module, an output module, a wired transceiver module, and a light sensor module (Figure 3, antennas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2018/0027359) in view of Holder et al. (US 2012/0327641).
Regarding Claim 3, Gonzalez teaches all of the claimed limitations recited in Claim 1.  Gonzalez further teaches wherein the small cell networking device is integrated into the street light luminaire (Section 0036).
Gonzalez does not teach wherein the removable component is a door that rotates relative to the object about a hinge, and wherein the small cell networking device is integrated into the door.
Holder, which also teaches a luminaire, teaches a door wherein the door rotates relative to the object about a hinge (Figure 9, Section 0022, the luminaire comprises a hinged door).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gonzalez with the above features of Holder for the purpose of providing the ability to retrofit an existing luminaire in order to provide desired thermal, electrical, and optical performance as taught by Holder.  The combination of Gonzalez and Holder teaches wherein the removable component is a door that rotates relative to the object about a hinge, and wherein the small cell networking device is integrated into the door.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
November 16, 2022